Citation Nr: 0304890	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left total knee arthroplasty, currently rated 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 20 percent disabling. 

(The issues of entitlement to service connection for 
hepatitis C, a low back disorder, and a right hip disorder, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1964 to July 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In a July 2001 submission the veteran raised an informal 
claim of entitlement to service connection for a right ankle 
disorder secondary to his service-connected knee disorders.  
Additionally, the file reveals a claim of entitlement to 
service connection for post traumatic stress disorder.  As 
these issues are not currently developed or certified for 
appellate review they are referred to the RO for appropriate 
action.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for Hepatitis C, and low 
back and right hip disorders.  This additional development is 
pursuant to authority codified at 38 C.F.R. § 19.9 (a)(2) 
(2002).  When the development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving this development, notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.




FINDINGS OF FACT

1.  Residuals of a total left knee replacement do not include 
severely painful limitation of motion and weakness, or limit 
extension to 30 degrees. 

2.  Right knee osteoarthritis does not result in limitation 
of extension to 20 degrees, or to a limitation of flexion to 
15 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post left total knee replacement are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055, 5260, 5261 (2002).

2.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260, 
5261 (2002);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in a letters issued 
to the veteran in May 2001.  He was afforded the opportunity 
of a hearing, and he testified together with his spouse 
before the undersigned in Washington, D.C., in November 2002.  
He was afforded VA examinations of each knee disorder for 
compensation purposes.  Recent VA outpatient treatment 
records are also contained in the claims folder for review.  
The veteran's testimony at the recent hearing informs that 
his allegations as related to his knees have not appreciably 
changed since his recent examinations.  The veteran has been 
requested to report of any additional records that may assist 
him in furtherance of his claims, including by the above-
noted VCAA letter and additional development letter.  

By the letters issued in May 2001, as well as by the 
statement of the case, the veteran has been notified of the 
evidence that has been obtained by VA and that which he must 
obtain in furtherance of his claims.  Thus, the Board is 
satisfied that the requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) have been met.  Assuming 
arguendo that the evidentiary development requirements 
delineated in Quartuccio have not been met, because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  

In this regard, the veteran was specifically notified in the 
May 2001 VCAA letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence, and there is no indication that he did not receive 
that notice.  He has not identified any other evidence that 
is not now of record.  Thus, in the absence of the veteran 
identifying additional evidence that is not currently of 
record, the Board finds that providing further notice of what 
the veteran has already been informed of would be an 
inappropriate expenditure of already scarce resources.  The 
Board finds that the duty to assist and notify the veteran 
has been satisfied.  38 U.S.C.A. § 5103A.

Further, the Board has reviewed the medical statements of 
treating VA physicians and private medical practitioners, 
including records specifically for treatment of the veteran's 
knee disorders; as well as statements of VA medical 
examiners.  The Board finds that these provide sufficient 
information regarding the knees to evaluate them for rating 
purposes, to include consideration of such factors as painful 
motion as described in 38 C.F.R. § 4.59.  Additionally; they 
provide sufficient information to evaluate any functional 
loss in the use of joints under 38 C.F.R. §§ 4.40, 4.45, 
including functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination, as discussed in 
DeLuca v. Brown,  8 Vet. App. 202 (1995). 

Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  In evaluating service-
connected disabilities, VA attempts to determine the extent 
to which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

The veteran's status post left total knee replacement is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which provides a minimum 30 percent rating.  Intermediate 
degrees of residual weakness, pain, or limitation of motion, 
as residuals of a total knee replacement, are to be rated by 
analogy to Codes 5256, ankylosis of the knee; 5260, 
limitation of flexion; 5261, limitation of extension; and 
5262, impairment of the tibia and fibula.  A 60 percent 
rating, requires evidence of chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is rated 20 percent disabling; and a severe 
disability as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2002).  A zero percent 
rating is provided where flexion of the knee is limited to 60 
degrees.  A 10 percent rating on the basis of limitation of 
flexion is warranted with flexion limited to 45 degrees; a 20 
percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A zero percent rating is also provided where extension of the 
knee is limited to five degrees.  A 10 percent rating on the 
basis of limitation of extension is warranted with extension 
limited to 10 degrees; a 20 percent rating is warranted with 
extension limited to 15 degrees; a 30 percent rating is 
warranted with extension limited to 20 degrees; a 40 percent 
rating is warranted with extension limited to 30 degrees; and 
a 50 percent rating is warranted with extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and under Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 
(1998), indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis. It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those diagnostic codes.

At a March 2000 VA examination the veteran's history and 
medical records were noted, including total replacement of 
the left knee in 1996.  The veteran was noted to have last 
worked, as a construction worker, in 1991.  He reported that 
right knee pain began approximately in 1980, and that it had 
since gradually grown worse.  Since then he described having 
bilateral knee swelling, pain, weakness, stiffness, and 
fatigability.  He also reported having occasional instability 
and giving way in the right knee which occurred approximately 
once or twice per month, resulting in falling approximately 
once per month due to the right knee giving way.  He denied 
having heat or redness.  He reported daily flare-ups, resting 
and taking Percocet for pain.  He stated that walking caused 
extreme pain, and that in turn significantly interfered with 
daily functioning.  

On examination, the left knee prosthesis showed no 
instability, tenderness, or swelling.  The right knee showed 
no tenderness, swelling, edema, effusion, instability, 
weakness, tenderness, or guarding of movement.  There was 
objective evidence of pain at extremes of right knee motion.  
The veteran limped and he showed a shoe wear pattern 
indicating that he favored the left leg.  Diagnoses were 
chronic sprain in both knees, left total knee replacement, 
and degenerative joint disease of the right knee.  

Recent VA treatment records do not indicate that the 
veteran's knees present severe difficulty as related to 
ambulatory functioning, including as related to functional 
loss due to pain on undertaking motion, fatigue, weakness 
and/or incoordination.  During the veteran's April 2001 
inpatient treatment the veteran was observed to ambulate 
without difficulty.  His motor strength was 5+ in all 
extremities, and he was sufficiently active to be involved in 
an altercation with another patient.  

At a July 2001 VA examination the veteran's history was 
noted.  He complained of some limited left knee mobility, and 
of daily right knee pain which he rated at 7/10 intensity.  
He reported that he had heat, swelling, redness, and some 
instability in the right knee, though no locking.  He also 
reported some fatigability and lack of endurance.  He 
reported taking a Percocet every six hours for pain.  He did 
not use a brace or corrective shoe, though he complained that 
he needed a corrective shoe for leg length discrepancy.  He 
used a crutch to walk, holding it in either hand.  The 
examiner noted the cane was used in part for right hip and 
low back disorders.  

The veteran and his wife stated that he had largely been 
confined to a single room in the house for the prior several 
years due to severe pain caused by the combined problems 
caused by his knee, right hip, and low back disorders.  He 
reported that he tried walking on Saturdays and Sundays, 
though he could only walk for a few steps at a time.  He 
reported that his walks were for about an hour.  

Regarding his status post left total knee replacement, he 
reported that since the operation the knee still got tired 
and sore, but it was strong and much improved.  He reported 
losing 50 pounds over the past two years; and was noted by 
the examiner to be moderately overweight at 244 pounds.   

On examination, the right knee was without any deformity, 
with no effusion, heat, or redness.  Tenderness was elicited 
in the medial, lateral, posterior, and anterior regions, with 
the veteran claiming that he was tender all over the right 
knee.  The left knee also showed no deformity, no effusion, 
and no tenderness.  The examiner noted the veteran's surgical 
scars over the left knee, but these were not noted to be 
tender, painful, ulcerated, or otherwise symptomatic.  

Range of motion of the knees as measured in July 2001 was to 
5 degrees in extension and to 115 degrees in flexion in the 
right knee, and to 5 degrees in extension and to 90 degrees 
in flexion in the left knee.  These measurements were 
consistent with past findings upon January 1998 VA 
examination, when the examiner found the veteran to have a 
well-positioned left knee arthroplasty, and moderate 
osteoarthritis in the right knee.

X-rays of the right knee showed medial and patellofemoral 
degenerative disease and proximal tibial infarct.  The 
examiner noted that the veteran ambulated with a stooped 
posture holding the crutch.  He had a protuberant abdomen and 
wore a leather lumbar support belt.  

Recent VA outpatient treatment records are reasonably 
consistent in their findings with those of recent VA 
examinations, as noted above. 

At a November 2002 hearing before the undersigned in 
Washington, D.C., the veteran testified that he was very 
pleased with his left knee arthroplasty.  He testified that 
he had right knee instability, with the joint buckling at 
times, perhaps one time per month.  He testified, however, 
that he did not wear a brace for the right knee, though he 
had used a cane since 1989.  

The veteran's left knee status post total knee replacement is 
currently assigned a 30 percent rating.  Severe painful 
motion or severe left lower extremity weakness are not shown 
in the record so as to justify a 60 percent rating under 
Diagnostic Code 5055 for total knee replacement.  To the 
contrary, while the veteran has some pain or stiffness and 
limitation of motion of the joint, he reported at his 
November 2002 Board hearing being generally pleased with the 
replacement, and medical records do not objectively reveal 
any severe symptoms.  

While the veteran reports subluxation and lateral 
instability, neither has been demonstrated objectively 
clinically so as to warrant a separate rating on that basis.  
38 C.F.R. §  4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Neither the veteran's limitation of left 
knee extension would warrant even a compensable rating under 
Diagnostic Code 5261, nor would his limitation of left knee 
flexion to 90 degrees warrant a compensable rating.  

Considering the factors as related to joint pain, including 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination, the Board notes 
that significant elements of these factors have not been 
shown so as to warrant entitlement to an increase in the 
rating assigned for limitation of motion under Diagnostic 
Codes 5260 or 5261, for limitation of flexion or extension, 
respectively.  Hence, more than the currently assigned 30 
percent rating for the left status post total knee 
replacement is not warranted based on limitation of motion in 
flexion or extension, even when considering pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  

Accordingly, the preponderance of the evidence is against an 
increase from the currently assigned 30 percent evaluation 
for status post left total knee replacement.  In making this 
determination, the Board considered the slight limp noted 
favoring the left knee and the associated antalgic-gait as 
evidenced by wear pattern noted in the veteran's shoes, but 
finds that these conditions are part and parcel of the status 
post left total knee replacement condition, and are 
compensated in the 30 percent disability rating assigned.  
 
Looking to the right knee, a 20 percent disability rating is 
currently assigned.  The veteran alleges that he has some 
instability and giving way in that knee.  Recent VA examiners 
have, however, found no objective evidence of subluxation or 
lateral instability.  VA nurses in the course of treatment 
provided in April 2001 observed the veteran ambulates well, 
and he does not wear a brace or other device to suggesting 
that he needs protection from the knee giving-way.  
Accordingly, absent objective substantiation of the 
allegations of subluxation, instability, or giving-way, the 
Board finds that the preponderance of the evidence is against 
a separate rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The March 2000 VA examiner noted that the veteran also does 
not have tenderness, swelling, edema, effusion, instability, 
weakness, tenderness, or guarding of movement, despite 
contentions at that examination that he had several of these 
signs or symptoms.  That May 2000 examiner only found 
evidence of pain on extremes of motion of that joint, and 
these findings, combined results of examination and range of 
motion testing of the joint in July 2001, suggest that most 
joint motion is without significant pain, despite subjective 
allegations to the contrary.  Range of motion at the right 
knee, measured at from 5 degrees extension to 115 degrees 
flexion, would not warrant a compensable rating for either 
flexion or extension under Diagnostic Codes 5260 or 5261, 
respectively.  While the veteran alleges significant pain and 
pain on motion of the right knee and associated limitations 
as related to fatigue, these allegations were not supported 
by significant objective findings.  

The veteran's protestations regarding severity of any right 
knee dysfunction would suggest almost no functional use.  Yet 
he ambulates without a knee brace, using only a cane despite 
his excessive weight and very significant back disorders.  
Nurses in the course of treatment in April 2001 observed the 
veteran to ambulate slowly but steadily, without apparent 
difficulty.  This is contrary to the degree of disabling pain 
the veteran has alleged.  Hence, the Board is unconvinced 
that the veteran has significant right knee disability beyond 
the observed limitation of motion and some moderate 
associated arthritic pain.  

It does not appear, based on the objective findings of 
examiners and treating medical practitioners, that the right 
knee disorder significantly impairs the appellant either on 
the basis of pain, pain fatigue, or limitation of motion, as 
alleged.  Some pain noted at the extremes of motion warrant a 
higher rating than the noncompensable rating indicated solely 
by limitation of flexion or extension as measured in July 
2001, but the preponderance of the evidence is against 
finding that more than a 20 percent disability rating is 
warranted for the right knee based limitation of motion and 
any functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  

The benefits sought on appeal are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.


ORDER

Entitlement to increased ratings for status post left total 
knee replacement, and a right knee disorder are denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

